Title: To Benjamin Franklin from ——— De Père Meilhan, 8 January 1778: résumé
From: de Père Meilhan, ——
To: Franklin, Benjamin


<Nérac near Mézin, Gascony, January 8, 1778, in French: When the name of Boston was known only in French ports, I love to remember that I publicized its glory in a small town in the depths of Gascony, and waked the kind of enthusiasm that the name rouses today throughout Europe. Hancock and Washington are now as well known as were the heroic liberators in Greece and Rome, and the founder of the first American library, the foremost electrician, is held in equal respect.

When even Bordeaux questioned the rightness of the Americans’ cause and the adequacy of their resources, when they were known only as rebels, I predicted their success. In short I am a true friend of America, and wish to make my home there. Your fame, talents, and virtues give me confidence that I can throw myself on you for advice and protection. Although I am not of the nobility, my family is old. I passed my youth in college, and in the Congregation of the Oratory until my father made me leave it for the bar. Since his death I have administered the family estate, of which my share brings me an income of 12,000 livres; after my mother’s death (she is over sixty) I shall have another 20,000. I am thirty and unencumbered. Though not accustomed to the plough, I know enough about the land to manage those who are. I will sacrifice, as you see, a good living to become an adopted American. If you think I have enough money to establish myself, wherever you may suggest, I hope that you will guide me.>
